Order granting temporary alimony and counsel fee to the plaintiff during continuance of permission to live in the home of the parties, modified by fixing the alimony at $15 a week, computed from August 24, 1933, and fixing the counsel fee at $150, and providing that the defendant have a credit of $220 against the payments of alimony required, by reason of the payment to the plaintiff of $10 a week during a twenty-two-week period prior to February 23, 1934. As thus modified the order is affirmed, without costs. This amount for alimony *637is fixed on the assumption that the wife is permitted to continue to live in the house owned by the defendant. Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.